DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Azegami et al., (2013/0314196) in view of Kunes, (US 3,195,081), and further in view of Misawa et al., (JPS61228608A) not disclosing or suggesting, novel features of claims 1-5 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, an iron core for Scott connected transformer that includes a main transformer and a teaser transformer comprising: 
two main leg iron cores with Scott connected coils wound therearound; 
a common leg iron core serving as a common path for magnetic fluxes generated in the two main leg iron cores and in which a coil is not wound; and 
a yoke iron core for connecting the two main leg iron cores and the common leg iron core at the top and bottom, wherein: 
the two main leg iron cores and the common leg iron core are positioned to serve as vertexes of a triangle in a plan view; 
a first of the two main leg iron cores is wound with a first induction coil including a first primary winding and a first secondary winding of the main transformer; 

the yoke iron core is bent at the common leg iron core as a bending point in the plan view; 
the two main leg iron cores have equal cross-sectional areas; and 
the common leg iron core has a cross-sectional area that is √2 times the cross- sectional area of each of the two main leg iron cores.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-5 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
12/30/2020



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837